DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 & 16 drawn to a positive electrode active material in the reply filed on July 7, 2022 is acknowledged.
Claims 11-15 of Group II are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of making a positive electrode active material, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 7. 2022.
	Claims 1-10 & 16 are pending, and claims 11-15 are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 & 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “valance of greater than +3”, and the claim also recites “optimally has a valance selected from one or more of +4, +5, +6, +7, and +8”, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation “2300 µg/cm3 < ω 49500 µg/cm3”, and the claim also recites “optionally, 3000 µg/cm3 < ω 35000 µg/cm3” and “and optionally, 14810 µg/cm3 < ω 36710 µg/cm3”, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation “ɛ < 50%”, and the claim also recites “optionally, ɛ < 30%” and “and further optionally, ɛ < 20%” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation “5µm to 20 µm”, and the claim also recites “optionally from 8 µm to 15 µm” and “further optionally from 9 µm to 11 µm” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHO et al. U.S. 2016/0181611.
With respect to claim 1, CHO teaches a positive electrode active material (cathode active material; Abstract), comprising a lithium nickel cobalt manganese oxide (LiaNi1-x-yCoxMyMnzO2; [0016]), wherein the molar content of nickel in the lithium nickel cobalt manganese oxide is 60% - 90% of the total molar content of nickel, cobalt and manganese (LiaNi1-x-yCoxMyMnzO2; [0016]; 0<y<0.1 and when  0<x<0.2; [0018]), and a transition metal layer of the lithium nickel cobalt manganese oxide comprises a doping element (LiaNi1-x-yCoxMyMnzO2; [0016];M is a transitional metal; [0017]).  The limitations with respect to in a differential scanning calorimetry spectrum of the positive electrode active material in a 78% delithiation state, an initial exothermic temperature of a main exothermic peak is 2000C or more, and an integral area of the main exothermic peak is 100 J/g or less and the lithium nickel cobalt manganese oxide having a layered crystal structure of a space group R 3 m it would be reasonable to expect the instant characteristics in the prior art set forth, as CHO teaches the same positive electrode material of the instant claims. Furthermore, in accordance with MPEP 2112.01, “[p]roducts of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, the delithiation state, initial exothermic temperature, integral area of the main exothermic peak and layered crystal structure of a space group R 3 m are present in the prior art set forth.  With respect to claim 2, 
it would be reasonable to expect a half-peak width of the main exothermic peak is 300C or less; or a peak temperature of the main exothermic peak is 2300C or more as CHO teaches the same positive electrode material of the instant claims. Furthermore, in accordance with MPEP 2112.01, “[p]roducts of identical chemical composition can not have mutually exclusive properties.”A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, the half-peak width of the main exothermic peak is 300C or less; or a peak temperature of the main exothermic peak is 2300C or more are present in the prior art set forth. With respect to claim 3, it would be reasonable to expect the local mass concentration of the doping element in the particles of the positive electrode active material having a relative deviation of 15% or less as CHO teaches the same positive electrode material of the instant claims. Furthermore, in accordance with MPEP 2112.01, “[p]roducts of identical chemical composition can not have mutually exclusive properties.”A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, the relative deviation of 15% or less is present in the prior art set forth. With respect to claim 5, the doping element comprises one or more of Al, Si, Ti, V, Ge, Se, Zr, Nb, Ru, Pd, Sb, Te, and W (LiaNi1-x-yCoxMyMnzO2; [0016];M is a transitional metal; [0017]; [0090]; the transition metal may be Al, Si, Ti, V, Zr, Nb ; [0098]). With respect to claim 6, it would be reasonable to expect that the positive electrode active material has a true density ρtrue satisfying: 4.6 g/cm3 < ρtrue < 4.9 g/cm3 as CHO teaches the same positive electrode material of the instant claims. Furthermore, in accordance with MPEP 2112.01, “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, the true density ρtrue satisfying: 4.6 g/cm3 < ρtrue < 4.9 g/cm3 is present in the prior art set forth. With respect to claim 7, it would be reasonable to expect that the positive electrode active material has a true doping concentration ω satisfying: 2300 g/cm3 < ω < 49500 g/cm3; optionally, 3000 g/cm3 < ω < 35000 g/cm3; and optionally, 14810 ag/cm3 < ω < 36710 ag/cm3 as CHO teaches the same positive electrode material of the instant claims. Furthermore, in accordance with MPEP 2112.01, “[p]roducts of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, the positive electrode active material has a true doping concentration ω satisfying: 2300 g/cm3 < ω < 49500 g/cm3; optionally, 3000 g/cm3 < ω < 35000 g/cm3; and optionally, 14810 ag/cm3 < ω < 36710 ag/cm3 is present in the prior art set forth. With respect to claim 8, it would be reasonable to expect that the mass concentration of the doping element in the positive electrode active material has a deviation F < 50%; optionally, F < 30%; and further optionally, F < 20%, relative to an average mass concentration of the doping element in the particles of the positive electrode active material, as CHO teaches the same positive electrode material of the instant claims. Furthermore, in accordance with MPEP 2112.01, “[p]roducts of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, the positive electrode active material has the mass concentration of the doping element in the positive electrode active material has a deviation F < 50%; optionally, F < 30%; and further optionally, F < 20%, relative to an average mass concentration of the doping element in the particles of the positive electrode active material in the prior art set forth. With respect to claim 9, the positive electrode active material further satisfies one or more of the following (1) - (4): (1) the positive electrode active material has a volume average particle size D50 of 5 µm to 20 µm, optionally from 8 µm to 15 µm, and further optionally from 9 µm to 11 µm (average particle size of 10 µm to 15 µm; [0105]; satisfying (1)); (2) the positive electrode active material has a specific surface area of 0.2 m2/g to 1.5 m2/g, and optionally from 0.3 m2/g to 1 m2/g; (3) the positive electrode active material has a tap density of 2.3 g/cm3 to 2.8 g/cm3; and (4) the positive electrode active material has a compacted density of 3.1 g/cm3 - 3.8 g/cm3 under a pressure of 5 tons (equivalent to 49 kN).  With respect to claim 10, the lithium nickel cobalt manganese oxide satisfies a chemical formula Li1+a[NixCoyMnzMb]O2, wherein M is the doping element, M is selected from one or more of Al, Si, Ti, V, Ge, Se, Zr, Nb, Ru, Pd, Sb, Te, and W, 0.7 < x < 0.9, 0 <y < 0.3, 0 < z < 0.3, 0 <  a < 0.2, 0 < b < 0.3, and x+y+z+b= 1 (LiaNi1-x-yCoxMyMnzO2; [0016];M is a transitional metal; [0017]; [0090]; the transition metal may be Al, Si, Ti, V, Zr, Nb ; [0098]). With respect to claim 16, a positive electrode plate, comprising a positive electrode current collector (current collector; [0107]) and a positive electrode active material layer disposed on the positive electrode current collector [0107], the positive electrode active material layer comprising the positive electrode active material according to claim 1 (LiaNi1-x-yCoxMyMnzO2; [0016];M is a transitional metal; [0017]; [0090]; the transition metal may be Al, Si, Ti, V, Zr, Nb ; [0098]).
	CHO does not expressly disclose that the local mass concentration of the doping element in particles of the positive electrode active material has a relative deviation of 20% or less (claim 1); the positive electrode active material is in the 78% delithiation state, the doping element has a valence of greater than +3, and optionally has a valence selected from one or more of +4, +5, +6, +7, and +8  (claim 4).
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a local mass concentration of the doping element in particles of the positive electrode active material having a relative deviation of 20% or less, in the cathode of CHO in order to increase conductivity of the positive electrode. Furthermore, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
	With respect to the positive electrode active material being in the 78% delithiation state, and  the doping element having a valence of greater than +3, and optionally has a valence selected from one or more of +4, +5, +6, +7, and +8  (claim 4) in the cathode of CHO in order to increase conductivity of the positive electrode. Furthermore, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722